Title: Abigail Adams to John Adams, 13 October 1799
From: Adams, Abigail
To: Adams, John


				
					
						my dearest Friend
						Sunday Brookfield october 13 1799
					
					Here I am at this favorite spot, I sat out on Wednesday, but was detaind at west Town on Thursday by Rain. We reachd here last Evening; and put up at capt Drapers— we have attended at Meeting twice this day—and conclude to remain here untill tomorrow morning. I have heard of you, upon the Road, & but once from you, which was from Worster. mr Hall I saw at westown, and he informd me that you reachd East Chester on Monday last and that you had a voilent cold. this has made me uneasy and I request you to write to me, at East Chester where I hope to get, by fryday, and let me know how you are, & how you are accommodated:
					Brisler bought me a pretty Horse for a leader, 4 years old. thin in flesh, but quiet, yet active & spirits enough, he will be a match for Traveller, but James would soon founder him, as he has most effectually Young Farmer. the first time after you left me, that he was put in the carriage I perceived he went lame. I desired John to examine him, & take him to the Blacksmith. his feet were perfectly sound and good, but one and all, pronounced him founderd from grain and So cripled is the poor animal that I know not how I Shall get on with him, as he goes like a Man with the goute. John gives him but little Grain, and says he will Blead him in his feet, as soon as we get to East Chester if we should be able to get so far with him. I hope you will put all the young Horses out to Winter in the country, or we Shall have them all ruind. the colt which James rides travels like an old Horse, and does not mind it at all. we go only 30 mils, and less pr day— I Support my journey very well and have slept tolerably, but miss my Luxurious Bed— You had a week of such fine weather, that I hoped you would have escaped a cold; yet it was a week which gave more colds to people than any this fall. The cook & Family with Peter were to go on Board a vessel this day for Philadelphia Brisler means to sit out this week if his Children get well enough through the Mumps. they were just comeing on upon them, when I came from Home—
					I congratulate you upon the late News, as it May have a tendency to restore peace to the world—
					Regards to William, and to all / others who deserve them from Your
					
						A Adams
					
				
				
					Mr and mrs otis desire to be rememberd—
				
			 